This case is in all respects similar to the case of Jackson County v. Derrick, et al., ante. p. 348. From a decree sustaining the motion to dismiss the bill for want of equity the present appeal is prosecuted, and said decree is here assigned as error.
Upon the authority of Jackson County v. Derrick, et al. ante p. 348, the decree of the chancellor is reversed, and a decree is rendered, overruling the demurrers and the motion to dismiss the bill for want of equity. The cause is remanded.
Opinion by
Brickell, C. J.